Citation Nr: 0416483	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for strain of the 
left (minor) trapezius muscle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1980 and from February 1983 to September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on March 
10, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in December 1998 
when it was remanded for examination of the appellant and for 
the RO to consider revised disability evaluation criteria.  
This case was before the Board again in January 2001 when it 
was remanded for compliance with the previous remand and to 
apply the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  This case was before the Board again in April 
2002 when the Board undertook additional development of the 
appellant's claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in August 2003 this 
case was remanded by the Board to the RO for initial 
consideration of the additional evidence.  A special 
processing unit, known as the Tiger Team Remand Unit, at the 
Cleveland, Ohio, RO undertook the development requested by 
the Board.  In April 2004 the Appeals Management Center 
(AMC), in Washington, D.C., transferred this case to the 
Board.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
VA.

3.  Prior to July 1997, only the earlier regulations for 
rating the appellant's strain of the left (minor) trapezius 
muscle are applicable.

4.  With respect to the period of time subsequent to July 
1997, neither the pre-July 1997 regulations nor the amended 
regulations for rating the appellant's strain of the left 
(minor) trapezius muscle are more favorable to the appellant.

5.  The appellant's service-connected strain of the left 
(minor) trapezius muscle is manifested by only slight muscle 
injury with no intrinsic left shoulder problem.


CONCLUSION OF LAW

The criteria for a compensable disability rating for strain 
of the left (minor) trapezius muscle have not been met.  
38 C.F.R. §§ 4.54, 4.55, 4.56 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71a, Diagnostic Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that in July 1987 the appellant 
was treated for a lower back strain following a twisting 
injury on July 17, 1987, following is report that he had 
slipped and fallen while he was working on a helicopter.  He 
was treated for symptoms related to his lower back.  No 
mention was made of a left trapezius muscle or shoulder 
injury.

In February 1991 the appellant was treated for pain in the 
left side of his neck and into his left shoulder and arm.  He 
reported that no relevant event resulted in the injury.  He 
stated, "It just happened."  The diagnosis was left 
trapezius muscle strain.  He received treatment, including 
physical therapy, in March 1991 and April 1991.  In July 1991 
he complained of the recurrence of left shoulder and arm 
soreness after flying in an airplane for six hours.  The 
diagnosis was recurrent muscle spasms.

Post service, at a March 1992 VA general medical examination, 
the appellant reported that he had fallen from a helicopter 
in 1987 and injured his lumbar spine and neck.  No shoulder 
or trapezius muscle disability was diagnosed.  X-ray 
examination of the appellant's left shoulder showed no 
abnormalities.

By rating decision dated April 24, 1992 the appellant was 
granted service connection for muscle strain of the left 
trapezius muscle.  A noncompensable evaluation was assigned 
based on slight disability.

VA outpatient treatment records from October 1993 to August 
1995 show that the appellant was treated intermittently for 
complaints of pain in his neck, arms, shoulders, and back.  
In January 1994 he complained of pain in his left clavicle.  
He attributed that pain to an accident in 1987.  X-ray 
examination of the left clavicle was negative.  The diagnosis 
was psychogenic overlay-no cause known to account for 
clavicular pain.  In May 1994 the appellant localized the 
joint tenderness at the pectoralis minor muscle at its 
insertion on the left coracoid process.  Cervical spine, left 
shoulder, thoracic outlet, and rotator cuff tests were all 
negative.  The appellant's left anterior shoulder was 
injected with lidocaine.  X-ray examination of the 
appellant's left shoulder in March 1995 showed no fracture, 
dislocation, or calcific bursitis.  No significant 
abnormality was seen.

At a March 10, 1997 hearing, the appellant testified that he 
was unable to stretch his left arm out.  He lost feeling in 
his arm and had a "pins and needles" sensation in his left 
hand.  The disability had been progressing since 
approximately 1992.  He had constant pain in his left 
shoulder.  The pain was between his neck and his shoulder.  
He described the pain from contact to the area as 
"excruciating."  Although he was able to raise his arm, 
movement of his arm exacerbated the pain.  He reported two 
current, unrelated occupations-portrait studio photographer 
and fiberglass technician.  He previously had been a 
professional drummer.  He could no longer play the drums but 
was able to play the guitar.  His pain was treated with 
methocarbamol and propoxyphene.  At the hearing, the hearing 
officer advised the appellant to discuss a claim for service-
connection for a cervical spine disability with his 
representative.

At an April 1997 VA muscles examination, the appellant stated 
that he had a sore neck but did not know how he had injured 
it.  He reported that he developed numbness in his left arm 
and had pain intermittently in the left shoulder area and 
left anterior chest.  He denied any pain or distress in the 
region of the left trapezius muscle.  There was no tenderness 
on palpation of the neck proper, but he did have tenderness 
on palpation of an area just medial to the top of the 
shoulder on the left side.  There was no tenderness over the 
trapezius muscle itself.  The appellant was able to forward 
flex, backward extend, adduct, and abduct the upper 
extremities normally.  Internal and external rotation of the 
upper extremities was also normal.  He stated that adduction 
and abduction of the left shoulder caused some distress in 
the shoulder itself even though the range of motion was 
normal.  There was no evidence of muscle atrophy of either 
upper extremity.

In July 1999 the RO sent a letter to the appellant requesting 
that he identify any additional sources of records showing 
treatment of his left shoulder.  The appellant did not 
respond.

At a July 1999 VA muscles examination the examiner reviewed 
available VA medical records and medical records provided by 
the appellant.  The examiner noted that the appellant was 
right-handed.  The appellant reported that in 1987 he had 
slipped and fallen off the helm of a helicopter.  He 
explained that he had injured his left shoulder in the 
incident because his body weight had been hanging from his 
left arm for a while.  He added that he had subsequently 
developed left shoulder and neck pain.  He explained that the 
pain was in the back of his chest and extended down to the 
neck and left shoulder.  Over the previous two to three 
years, the pain had extended from the neck, down the left 
arm, to the left middle, ring, and little fingers.  He 
reported flare-ups with physical activity.  He reported 
fatigue and stated that the range of motion of his left 
shoulder continued to decrease.  The appellant alleged that 
the injury in 1987 caused all of these problems, including 
affecting the left trapezius muscle.

On examination, he was able to undress without difficulty.  
His upper extremities were equal and without discrepancies.  
There were no significant deformities or atrophies.  The 
trapezius muscles were equal with a normal bilateral 
elevation, retraction, and rotation of the scapula.  There 
was no drooping of the shoulders.  There were no wound scars, 
no tissue loss, no lesions, no tendon damage, as well as no 
motor or nerve damage.  There was no muscle herniation and no 
loss of muscular function of the trapezius, the latissimus 
dorsi, levator of the scapula, or the rhomboid muscles.  
There was tenderness located over the top of both shoulders, 
more or less at the level of the acromioclavicular joints.  
The range of motion of the left shoulder was restricted due 
to pain.  During abduction, the pain began at 100 degrees and 
increased in intensity until 131 degrees when abduction 
started.  During forward flexion or elevation, the pain began 
at 110 degrees and increased in intensity until 130 degrees.  
The appellant had internal rotation to 90 degrees, which was 
normal.  During external rotation, pain began at 45 degrees 
and increased until 90 degrees.

There were no signs of impingement of the supraspinous 
tendons against the coracoacromial ligament, with a negative 
Neer test with elevation of the arm in the scapular plane.  
The Drop test, which tests for a rotator cuff tear, was 
negative.  The deep tendon reflexes in both arms, bicipital 
and tricipital were symmetrical and equal at 2+.  The 
appellant's left upper extremity revealed no signs of 
vascular sympathetic instability, burning pain, erythema, 
swelling, or sweating that would point to a reflex 
sympathetic dystrophy.  X-ray examination of the shoulders 
showed mild degenerative narrowing of both acromioclavicular 
(AC) joints, slightly more prominent on the left side.  There 
was no evidence of fracture or bony subluxation.  The 
diagnoses included mild degenerative arthritis of both AC 
joints (shoulders).

In January 2000 a VA electromyograph/nerve conduction 
velocity study of the appellant's left upper extremity was 
negative.

In January 2001 the RO sent a letter to the appellant 
requesting that he identify any additional sources for 
records regarding treatment of his left shoulder.  The 
appellant did not respond.

At a May 2001 muscles examination, the examiner reviewed the 
appellant's claims folder.  The appellant reported that he 
had been injured in 1987 after he had slipped and fallen from 
a helicopter.  He had jammed his arm underneath the left 
armpit as he fell.  He reported low back pain, neck pain, 
left shoulder pain, and left trapezius muscle pain since 
then.  His current occupation was stocking shelves at Wal-
Mart.  He also complained of neck pain on the left side over 
the trapezius muscle.  He stated that his neck, left 
shoulder, and left arm bothered him.  The appellant added 
that he had numbness going intermittently into the hand in 
the left arm area.  He had numbness in his fingers.  He had 
tenderness over the over the trapezius muscle, but he had 
full range of motion of the shoulder without pain.  External 
and internal rotations did not bother him, and he could reach 
around his back without difficulty.  The appellant stated 
that his neck, left shoulder, and low back were related to an 
injury on a helicopter while in the service in 1987.  His 
left shoulder had mainly been apparently referred for pain 
from his neck and not for any intrinsic pain on the shoulder 
for itself.  His trapezius muscle also appeared to be just 
referred pain from his neck.  He took only aspirin and 
Excedrin.  He had complaints about the left arm, but they 
appeared to be related to his cervical spine.

The examiner opined that the majority of the appellant's 
problems were related to degenerative disc disease of the 
cervical spine.  The examiner added that the lumbosacral 
spine problem was related by history to the injury in 
service.  The examiner also opined that the appellant did not 
have any intrinsic left shoulder problem but rather his 
cervical spine gave him referred pain into the left posterior 
shoulder and left arm area.

VA treatment records from January 1994 to September 2002 show 
that in August 2002 the appellant was hospitalized complaints 
of headache for over one month.  The appellant's complaints 
included chronic left shoulder pain.  An 
electromyograph/nerve conduction velocity study of the 
appellant's left upper extremity was essentially negative 
except for minimal spontaneous activity at low cervical 
paraspinals.  The discharge diagnoses were hypertension and 
severe cephalgia of unknown etiology.  During the 
hospitalization, a neurologist made a differential diagnosis 
for the headaches that included Chiari I malformation and 
benign intracranial hypertension.  He explained that Chiari 
would best account for all symptoms and examination findings 
without invoking more than one disease process.  These 
diagnoses were continued after a September 2002 neurologic 
consultation.  At that time, the neurologist added that a 
functional diagnosis could not be ruled out.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on July 11, 
1995.  Thereafter, in a rating decision dated in January 
1996, the appellant's claim was denied.  Only after that 
rating action was promulgated did VA, on December 9, 2003, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 9, 
2003, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by Board at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated.  
In August 2003 the Board remanded the appellant's case to the 
AOJ for readjudication.  A Supplemental Statement of the Case 
(SSOC) was provided to the appellant in February 2004.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The December 9, 2003 letter complied with 
these requirements.

Additionally, the Board notes that the December 9, 2003 
letter to the appellant properly notified him of his 
statutory rights.  That is, even though the letter requested 
a response within one year, a recently enacted amendment to 
the VCAA clarified that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for service-connected disability) records exist 
that have not been obtained.  The appellant has not responded 
to requests to identify any additional sources of treatment.  
As for VA's duty to obtain a medical examination, the 
appellant was provided VA examinations in April 1997, July 
1999, and May 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the December 
1998, January 2001, and August 2003 Remands from the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2003).  
There is no reasonable possibility that further assistance to 
the appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2003).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Regarding musculoskeletal disabilities, such as the 
appellant's muscle strain, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2003).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003); see also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2003); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2003).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
muscle injuries.  See 62 Fed. Reg. 30235 (June 3, 1997).  
Compare 38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54, 4.55, 4.56, 4.73 (1996), with 38 C.F.R. §§ 4.55, 
4.56, 4.73 (2003).  This amendment was effective July 3, 
1997.  In its January 2001 Remand, the Board provided the 
appellant and his representative with both the old 
regulations and the amended regulations; therefore, the 
appellant and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to July 3, 
1997, the Board cannot apply the revised regulations.

Based on a review of the regulations, the Board finds that 
the amendment of the regulations was organizational rather 
than substantive; therefore, neither version of the 
regulations is more favorable to the appellant.  See 62 Fed. 
Reg. at 30235-37.  Accordingly, the Board will limit its 
discussion to the amended regulations but will include 
citations to the parallel provisions in the pre-amendment 
regulations.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2003); see 38 C.F.R. § 4.54 (1996).  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) 
(2003); see 38 C.F.R. § 4.55(g) (1996).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint.  38 C.F.R. § 4.55(d) (2003); see 
38 C.F.R. § 4.55(c) (1996); see also 62 Fed. Reg. at 30236.  
For compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2003); 
see 38 C.F.R. § 4.55(a) (1996); see also 62 Fed. Reg. at 
30236.  For rating purposes, the muscle groups of the 
shoulder girdle and arm are in the same anatomical region and 
the muscle groups of the forearm and hand are in the same 
anatomical region.  38 C.F.R. § 4.55(b) (2003); see 38 C.F.R. 
§§ 4.54, 4.55(a) (1996).  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be rated separately 
and the ratings combined under the provisions of 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.55(f) (2003).  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b) (2003).

The type of injury associated with a slight muscle disability 
is described as being a simple wound of muscle without 
debridement or infection.  History should include evidence of 
in-service treatment for a superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms of muscle 
disability.  Objective findings should include minimal scar; 
no evidence of fascial defect, atrophy, or impaired tonus; 
and no impairment of function or metallic fragments retained 
in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2003); see 
38 C.F.R. § 4.56(a) (1996).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include small or linear entrance 
and (if present) exit scars, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2003); see 38 C.F.R. 
§ 4.56(b) (1996).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2003); see 38 C.F.R. § 4.56(c) (1996).

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Palpation of the muscles shows loss of deep fascia 
or of muscle substance or soft flabby muscles in the wound 
area.  38 C.F.R. § 4.56(d)(4) (2003); see 38 C.F.R. § 4.56(d) 
(1996).

In this case, no relevant event, such as a bullet, shrapnel 
fragment, or missile, resulted in the injury to the 
appellant's left shoulder.  The appellant was treated with 
physical therapy and diagnosed with recurrent muscle spasms.  
In March 1992, no shoulder or trapezius muscle disability was 
diagnosed, and x-ray examination of the appellant's left 
shoulder showed no abnormalities.  Accordingly, the 
appellant's wound is consistent with slight injury to the 
muscles.  The appellant's service medical records indicate 
that the trapezius muscle was injured.  Therefore, a rating 
for slight injury to Muscle Group I is warranted.  Muscle 
Group I includes the trapezius, the levator scapulae, and the 
serratus magnus and controls upward rotation of the scapula 
and elevation of the arm above shoulder level.  

Under Diagnostic Codes 5301 for this muscle group, slight 
disability of the minor arm would warrant a noncompensable 
disability rating.  38 C.F.R. § 4.73, Diagnostic Codes 5301 
(2003).  Although the Board has considered the appellant's 
entire medical history, recent treatment records and 
examination reports present a clear, consistent picture of 
the appellant's level of functioning.  At a May 2001 VA 
examination, the examiner noted that the appellant complained 
of pain in his left shoulder.  Following a review of the 
appellant's claims folder and a complete examination of the 
appellant, the examiner opined that the appellant did not 
have any intrinsic left shoulder problem but did have a 
cervical spine disorder that gave the appellant referred pain 
into the left posterior shoulder and left arm area.  Although 
the appellant believes that his left shoulder symptoms are 
attributable to his service-connected left (minor) trapezius 
muscle strain, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not shown to be a medical professional, he is not competent 
to make a determination that his left shoulder pain is the 
result of his service-connected strain of the left (minor) 
trapezius muscle.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The appellant's service medical records as well as recent 
treatment and examination records support the conclusion that 
the appellant's service-connected left (minor) trapezius 
muscle strain is manifested by no more than slight muscle 
injury.  Accordingly, the preponderance of the evidence is 
against a compensable disability rating under the criteria 
for Muscle Group I.


ORDER

Entitlement to a compensable disability rating for the 
appellant's service-connected left (minor) trapezius muscle 
strain is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



